Title: From Thomas Jefferson to John Barnes, 6 August 1802
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Aug. 6. 1802
          
          Your favors of July 30. and Aug. 3. came to hand yesterday, and on the same day arrived here our boxes, casks &c. shipped from Washington before my departure; all in good order except the tea box containing coffee, sugar &c. which had burst open and lost some of it’s coffee; also my Indian busts, which by rough tumbling about, had got broken into many pieces. I learnt by yesterday’s post mr Short’s arrival at Norfolk on the 28th. he was to proceed the next day to Baltimore by water, then to Washington to see me, thence he will probably come here by the way of Richmond. I believe he will want money for his expences, and have written to mr Jefferson to supply him at Richmd. at Washington you will of course take care of him, and lay every thing I have a right to at his command. should his wants go beyond our immediate resources, I would raise them at the bank on my own note on recieving such information from you. accept my affectionate respects.
          
            Th: Jefferson
          
        